DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s Drawings submitted June 25, 2019 are acceptable.

3.	Claims 1-20 are pending.

4.	Further pertinent references of interest are noted on the attached PO-892.

Allowable Subject Matter
5.	Claims 1-20 are allowed.  

6.	The following is an examiner’s statement of reasons for allowance: Applicant’s June 22, 2021 Amendment and REMARKS have been reviewed.  Applicant’s Amendment in combination with the REMARKS are deemed convincing.  Subsequently, claims 1-20 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1-20 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789